Citation Nr: 1229820	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  03-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to sleep apnea. 

2.  Entitlement to service connection for a respiratory disability, to include acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea. 

3.  Entitlement to service connection for an eye disability, to include as secondary to sleep apnea. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a sinus and allergy disability, to include as secondary to sleep apnea. 

6.  Entitlement to service connection for a gastrointestinal disability. 

7.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea. 

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement an increased rating for tinea pedis, currently rated as 10 percent disabling. 

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1984. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO). 
In March 2007, the Veteran testified before the Decision Review Officer.  
In April 2009, the Veteran testified before the undersigned at a Central Office hearing in Washington, DC.  Copies of the hearing transcripts are of record and have been reviewed.

At the April 2009 hearing, the Veteran raised the issue of entitlement to service connection for diabetes (and an eye disability and hypertension as caused by diabetes or being symptoms thereof) as well as sinus and breathing problems, as secondary to his service connected sleep apnea. 

In July 2009, the Board reopened a previously denied service connection claim for a back disability; determined that an earlier effective date for the grant of service  connection for sleep apnea had not been met; determined that the criteria for an earlier effective date for the award of a 50 percent rating for sleep apnea had been met; and withdrew per the Veteran's request the appeal with respect to the issues of entitlement to an increased rating for sleep apnea and special monthly compensation based on the need for regular aid and attendance of another person or as a result of being housebound.  In the July 2009 decision, the Board remanded the remaining issues on appeal for further development.  

In a March 2010 rating decision, the RO granted service connection for sleep apnea.  In a January 2011 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine, and in a July 2011 rating decision, the RO granted service connection for major depressive disorder.  These awards represent a complete grant of the benefits sought.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased rating claims when the issue of unemployability is raised by the record.  In this case, the record indicates that the Veteran is unemployed.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

According to the most recent VA examination reports in the claims file, the Veteran reported being in receipt of benefits from the Social Security Administration (SSA). There is no indication that VA has yet obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

Pursuant to the Board's 2009 remand, the Veteran was to undergo a VA digestive condition examination to determine the etiology of any current disability.  During an August 17, 2010, VA examination, the Veteran reported taking medication for reflux.  The August 2010 VA examiner opined that it is less likely as not that the claimed digestive disorder is related to service and noted that there was no current evidence of any gastrointestinal diagnosis or any prescribed medication for same.  It was also noted that the Veteran was scheduled for an upper gastrointestinal study on August 23, 2010, but failed to report.  Significantly however, on August 28, 2010, the Veteran was seen by an emergency room physician and was diagnosed with GERD by history and medication was prescribed.  In light of this new evidence, the Board finds that a supplemental medical opinion is necessary to determine if the Veteran's GERD is etiologically related to service.  

Finally, as indicated, the TDIU claim has been added to the instant appeal.  An August 2010 examiner opined that the Veteran's tinea pedis does not limit his ability to work or affect his ability to obtain and/or maintain substantially gainful employment.  However, the Veteran is service connected for other disabilities and the record does not contain an opinion addressing the aggregate impact of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.  Because an individual assessment is not adequate for adjudicating the Veteran's TDIU claim, the Board has no discretion and must remand this claim. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  After associating any outstanding VA medical evidence with the claims file, transfer the Veteran's case to the examiner who conducted the August 2010 VA examinations for supplemental medical opinions with respect to the service connection claim for a gastrointestinal disability and the TDIU claim.  The claims file should be made available to and reviewed by the examiner.  

It is noted that the Veteran failed to appear for an UGI on August 23, 2010, but was seen in ER on August 28, 2010, at which time he was diagnosed with GERD.  If the requested examiner is unable to respond to the inquiry below without examination of the Veteran or further testing, he should be scheduled for such examination, and all necessary tests should be performed with all findings reported in detail. 

After a complete review of the claims file, the examiner is asked to respond to the following:

a)  opine whether it is at least as likely as not that the Veteran's GERD is related to or had its onset during service.  Any opinion should be reconciled with multiple service treatment reports for a variously diagnosed stomach disorder, to include gastroenteritis, gastritis, irritable colon, rule out peptic ulcer disease, as well as the reports from upper gastrointestinal series conducted in May 1977, October 1981, and February 1982. 

b)  provide an opinion as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (sleep apnea, major depressive disorder, lumbar spine disability, tinea pedis, fracture of left little finger, and bilateral hip disability), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

A complete rationale for any opinion expressed should be provided.

3.   Thereafter, readjudicate the Veteran's appeal.   If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


